EXHIBIT A


THE BEAR STEARNS COMPANIES INC.
NON-EMPLOYEE DIRECTORS’ STOCK
OPTION AND STOCK UNIT PLAN

As amended and restated effective January 8, 2002

        1. Purpose. The purpose of The Bear Stearns Companies Inc. Non-Employee
Directors’ Stock Option and Stock Unit Plan (the “Plan”) is to secure for
The Bear Stearns Companies Inc. and its successors and assigns (the “Company”)
and its stockholders the benefits of the incentive inherent in holding an equity
interest in the Company’s Common Stock, par value $1.00 per share (the “Common
Stock”), by the members of the Board of Directors (the “Board”) of the Company
who are not employees of the Company or any of its subsidiaries (“Non-Employee
Directors”). It is expected that such ownership will provide such Non-Employee
Directors with a more direct stake in the future welfare of the Company and
encourage them to remain directors of the Company. It is also expected that the
Plan will encourage qualified persons to become directors of the Company.

        Pursuant to the Plan, such Non-Employee Directors will be offered the
opportunity to acquire Common Stock through the grant of options and will
receive Common Stock upon the vesting of restricted stock units. Non-Employee
Directors will also have the opportunity to receive Common Stock or options in
lieu of a portion of the annual cash retainer otherwise payable to them by the
Company.

        2. Administration. The Plan shall be administered by the Board. The
Board shall have all the powers vested in it by the terms of the Plan, such
powers to include authority (within the limitations described herein) to
prescribe the form of the agreements (“Agreements”) embodying grants of stock
options (“Options”) and restricted stock units (“Units”) (collectively,
“Awards”) made under the Plan. Subject to the provisions of the Plan, the Board
shall have the power to construe the Plan, to determine all questions arising
thereunder, and to adopt and amend such rules and regulations for the
administration of the Plan as it may deem desirable. Any decision of the Board
in the administration of the Plan, as described herein, shall be final and
conclusive. The Board may act only by a majority of its members in office,
except that the members thereof may authorize any one or more of their number or
the Secretary or any other officer of the Corporation to execute and deliver
documents on behalf of the Board and to perform administrative functions under
the Plan. No member of the Board shall be liable for anything done or omitted to
be done by such member or by any other member of the Board in connection with
the Plan, except for such member’s own willful misconduct or as expressly
provided by statute.

        3. Shares Subject to Grants.

                 3.1 Number of Shares. Subject to the provisions of Paragraph
15, the number of shares of Common Stock subject at any one time to Awards
granted under the Plan, plus the number of shares of Common Stock theretofore
issued or delivered pursuant to the exercise of Options or the vesting of Units,
or in lieu of payment of annual cash retainers, shall not exceed 300,000 shares.
If and to the extent that Options terminate, expire or are cancelled without
having been exercised, or Units are forfeited, the shares of Common Stock
covered by such terminated, expired or cancelled Options or forfeited Units
shall again be available for issuance or delivery under the Plan, or for the
grant of new Awards under the Plan; provided, that the granting and terms of
such new Awards shall in all respects comply with the provisions of the Plan.

                 3.2 Character of Shares. Shares of Common Stock delivered under
the Plan may be authorized and unissued Common Stock, issued Common Stock held
in the Company’s treasury, or both.

51

--------------------------------------------------------------------------------

                 3.3 Reservation of Shares. There shall be reserved at all times
for sale or issuance under the Plan a number of shares of Common Stock
(authorized and unissued Common Stock, issued Common Stock held in the Company’s
treasury, or both) equal to the maximum number of shares set forth in
Paragraph 3.1 (less any shares that have been issued pursuant to Awards granted
hereunder or in lieu of payment of annual cash retainers).

        4. Eligibility. Each Non-Employee Director shall be eligible to receive
grants of Awards in accordance with the further provisions of the Plan. All
Awards granted under the Plan shall be evidenced by an Agreement in such form as
the Board shall prescribe from time to time in accordance with the Plan, which
Agreement shall include the applicable provisions contained in Paragraphs 6, 7,
8, 9, 11 and 14, as well as such other provisions (not inconsistent with the
terms of the Plan) as the Board shall deem appropriate.

        5. Grant of Options. Options shall be granted in the following amounts
and on the following dates:

                 5.1 Option Grants to Non-Employee Directors at Initial
Effective Date of Plan. An Option to purchase 3,000 shares of Common Stock,
subject to adjustment as provided in Paragraph 15, was granted to each
Non-Employee Director who was a member of the Board on March 16, 2000, the day
following the initial adoption of the Plan by the Board.

                 5.2 Annual Option Grants. Each person who is or becomes a
Non-Employee Director on the date of an annual meeting of the Company’s
stockholders and whose service will continue after such meeting shall be granted
an Option to purchase a number of shares of Common Stock. The number of shares
covered by the Option will be equal to the quotient of an amount determined by
the Company’s Executive Committee divided by the average closing price of the
Common Stock for the five trading days immediately preceding the date of such
meeting, subject to adjustment as provided in Paragraph 15, effective as of the
date of such meeting.

                 5.3 Election to Receive Option Grant in Lieu of Annual Cash
Retainer. A Non-Employee Director may elect to receive the grant of an Option in
lieu of the payment of up to one-half of the annual cash retainer to be paid by
the Company for services rendered. The Option granted shall be for a number of
shares of Common Stock having a fair market value as of the date of grant equal
to three (3) times the amount of annual cash retainer being exchanged for the
Option; an election under this Paragraph 5.3 shall be deemed reduced to the
extent necessary to ensure that the Option is granted for a number of whole
shares only. The Board shall have the right to reasonably revise this 3:1
exchange ratio from time to time. An election made by a Non-Employee Director
pursuant to this Paragraph 5.3 must be made prior to the date on which the cash
retainer would otherwise have been payable by the Company.

        6. Option Price. Subject to Paragraph 15, the option price of each share
of Common Stock purchasable under any Option granted under the Plan shall equal
the fair market value of such share of Common Stock on the date of grant of the
Option.

                 For purposes of this Plan, the “fair market value” of the
Common Stock on any date means (i) if the Common Stock is listed on a national
securities exchange or quotation system, the closing sales price reported for
composite transactions in exchange or quotation system listed securities on such
date or, in the absence of reported sales on such date, the closing sales price
on the immediately preceding date on which sales were reported, or (ii) if the
Common Stock is not listed on a national securities exchange or quotation
system, by such other method as the Board determines in good faith to be
reasonable.

        7. Exercisability and Duration of Options.

                 7.1  All Options granted under the Plan shall:

                      (a) be nonqualified options not entitled to special tax
treatment under Section 422 of the Internal Revenue Code of 1986, as amended
(the "Code"),

                      (b) terminate and expire ten (10) years after the date
granted, subject to earlier termination as provided in Paragraphs 7.2, 7.3 and
7.4,

                      (c) not be exercised for a period of six (6) months from
the date of grant subject to Paragraphs 5.1 and 14, and

                      (d) be exercisable in the manner provided in Paragraph 8.

52

--------------------------------------------------------------------------------

                 7.2 Termination of Service. Subject to Paragraphs 7.3 and 7.4,
if a person shall cease to be a Non-Employee Director for any reason while
holding an unexercised Option that has not expired, such person, or in the case
of his or her death or adjudication of incompetency, his or her executors,
administrators, distributees, guardian or legal representative, as the case may
be, may, at any time until the earlier to occur of the (y) third anniversary of
the date of cessation and (z) the tenth anniversary of the date of grant,
exercise the Option with respect to any shares of Common Stock as to which it is
exercisable on the date the person ceased to be a Non-Employee Director. To the
extent that Options granted hereunder were not exercisable on the date the
person ceased to be a Non-Employee Director, such Options shall terminate.

                 7.3 Participation in a Competing Business. If a person shall
cease to be a Non-Employee Director for any reason while holding an Option that
has not expired and has not been fully exercised, such Option will terminate
immediately if and at such time as such person, acting alone or with others,
directly or indirectly, shall engage, either as employee, employer, independent
contractor, consultant, advisor, or director, or as an owner, investor, partner,
or stockholder unless such person’s interest is insubstantial, in any business
in an area or region in which the Company or any subsidiary or affiliate
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the Company or any subsidiary or affiliate.
The Board shall, in its discretion, determine which lines of business the
Company or any subsidiary or affiliate conducts on any particular date and which
third parties may reasonably be deemed to be in competition with the Company or
any subsidiary or affiliate. For purposes of this Paragraph 7.3, a person’s
interest as a stockholder is insubstantial if it represents beneficial ownership
of less than three percent of the outstanding class of stock, and a person’s
interest as an owner, investor or partner is insubstantial if it represents
ownership, as determined by the Board in its discretion, of less than three
percent of the outstanding equity of the entity.

                 7.4 Termination of Service with Cause. In the event such person
shall cease to be a Non-Employee Director for Cause while holding an Option that
has not expired and has not been fully exercised, such Option shall terminate
immediately. Cause means (A) the Non-Employee Director is charged with a felony
or commission of any act, which would rise to the level of a felony, (B) the
Non-Employee Director is charged with the commission of a lesser crime or
offense that adversely impacts on the business or reputation of the Company, (C)
the Non-Employee Director is charged with the commission of a dishonest or
wrongful act involving fraud, misrepresentation or moral turpitude causing
damage or potential damage to the Company or (D) the Non-Employee Director
commits a breach of fiduciary duty.

        8.Exercise of Options. Options granted under the Plan shall be exercised
by the Non-Employee Director (or by his or her executors, administrators,
distributees, guardian or legal representative as provided in Paragraph 7.2) as
to all or part of the shares covered thereby, by the giving of written notice of
exercise to the Company, specifying the number of shares to be purchased,
accompanied by payment of the full exercise price for the shares being
purchased. Payment of such exercise price shall be made (a) by check payable to
the Company, (b) with the consent of the Board, by delivery of shares of Common
Stock already owned by the Non-Employee Director for at least six months (which
may include shares received at least six months earlier as the result of a prior
exercise of an Option) having a fair market value (determined as of the date
such Option is exercised) equal to all or part of the aggregate exercise price,
(c) in accordance with a “cashless exercise” program established by the Board in
its sole discretion under which if so instructed by the Non-Employee Director,
shares may be issued directly to the Non-Employee Director’s broker or dealer
upon receipt of the purchase price in cash from the broker or dealer, (d)  by
any combination of (a), (b), or (c) above, or (e) by other means that the Board
deems appropriate. Such notice of exercise, accompanied by such payment, shall
be delivered to the Company at its principal business office or such other
office as the Board may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Board may from time to time prescribe. The date of exercise shall be the
date of the Company’s receipt of such notice and payment. The Company shall
effect the transfer of the shares so purchased to the Non-Employee Director (or
such other person exercising the Option pursuant to Paragraph 7.2) as soon as
practicable. No Non-Employee Director or other person exercising an Option shall
have any of the rights of a stockholder of the Company with respect to shares
subject to an Option granted under the Plan until due exercise and full payment
has been made as provided above. No adjustment shall be made for cash dividends
or other rights for which the record date is prior to the date of such due
exercise and full payment except as provided under Paragraph 15. In no event may
any Option granted hereunder be exercised for a fraction of a share.

         9. Non-Transferability of Options. Except as provided herein, no Option
granted under the Plan or any right evidenced thereby shall be transferable by
the Non-Employee Director other than by will or by the laws of descent and
distribution, and an Option may be exercised, during the lifetime of a
Non-Employee Director, only by such Non-Employee Director. Notwithstanding the
preceding sentence, the Non-Employee Directors with the approval of the
Committee, may transfer his or her Options for no consideration to or for the
benefit of the Non-Employee Director’s spouse, parents, children (including
stepchildren or adoptive children), grandchildren, or siblings, or to a trust
for the benefit of any of such persons.

        10. Deferral of Options. Subject to rules prescribed by the Board, a
Non-Employee Director may elect to defer receipt of shares of Common Stock which
would otherwise be received upon exercise of an Option. Such an election must be
made at least six months prior to the exercise of the Option and must be
irrevocable.

53

--------------------------------------------------------------------------------

        11. Restricted Stock Units.

                 11.1 In General. Each person who is or becomes a Non-Employee
Director on the date of an annual meeting of the Company’s stockholders and
whose service will continue after such meeting shall be granted the number of
Units equal to the quotient of an amount determined by the Company’s Executive
Committee divided by the average closing price of the Common Stock for the five
trading days immediately preceding the date of such meeting, subject to
adjustment as provided in Paragraph 15, effective as of the date of such
meeting. Each Award shall be evidenced by an Agreement which shall set forth the
terms and conditions of such Award, including without limitation, the date or
dates upon which such Award shall vest and the circumstances (including, without
limitation, Termination of Service, as described in Paragraph 11.4) under which
such Award shall not vest. The Award shall also be subject to such other terms
and conditions not inconsistent herewith as the Board shall determine and
prescribe in the applicable Agreement.

                 11.2 Nature of Restricted Stock Units; Accounts. Each Unit
represents a right to receive one share of Common Stock at settlement upon
vesting of the Unit, subject to a risk of cancellation and to the other terms
and conditions set forth in the Plan and the Agreement. The Board shall
establish and maintain an account for each Non-Employee Director to record Units
granted to him or her and transactions and events affecting such Units. Units
and other items reflected in the account will represent only bookkeeping entries
and shall evidence unfunded obligations of the Company.

                 11.3 Vesting and Settlement Date. Except as otherwise provided
in Paragraph 11.4 or Paragraph 14, outstanding Units will vest and will be
automatically settled on the date six months after the date of grant of the
Unit.

                 11.4 Termination of Service. If a person shall cease to be a
Non-Employee Director for any reason (other than disability or death) while
holding an unvested Unit, such Unit shall not vest and shall be immediately
cancelled for no value. If a person shall die or become disabled while a
Non-Employee Director, any unvested Units shall immediately vest, and shall be
settled as of the date of his or her termination of service as a Non-Employee
Director. For purposes of this Paragraph 11.4, a Non-Employee Director shall be
considered to be disabled if he or she is unable to perform the duties of a
director due to a medically-determinable physical or mental impairment, as
determined by the Board on the basis of such evidence, including independent
medical reports, as it deems necessary.

                 11.5 Dividend Equivalents. Units granted to a Non-Employee
Director shall be credited with dividend equivalents as provided in this
Paragraph 11.5. Additional Units resulting from dividend equivalents shall be
subject to the same terms and conditions as the underlying Units, as set forth
in the Agreement evidencing the Award.

                      (i) Cash Dividends. If the Company declares and pays a
cash dividend on Common Stock, then a number of additional Units shall be
credited to the Non-Employee Director as of the payment date for such dividend
equal to (A) the number of non-vested Units credited to the Non-Employee
Director as of the record date for such dividend, multiplied by (B) the amount
of cash actually paid as a dividend on each share at such payment date, divided
by (C) the fair market value of a share of Common Stock at the ex-dividend date.

                      (ii) Non-Stock Dividends. If the Company declares and pays
a dividend on Common Stock in the form of property other than shares of Common
Stock, then a number of additional Units shall be credited to the Non-Employee
Director as of the payment date for such dividend equal to (A) the number of
Units credited to the Non-Employee Director as of the record date for such
dividend, multiplied by (B) the fair market value of any property other than
shares actually paid as a dividend on each share at such payment date, divided
by (C) the fair market value of a share of Common Stock at the ex-dividend date.

                      (iii) Modifications to Dividend Equivalents Policy. Other
provisions of this Paragraph 11.5 notwithstanding, the Board may modify the
manner of payment or crediting of dividend equivalents hereunder for
administrative convenience or for any other reason.

                 11.6 Restriction on Transferability. A Non-Employee Director
shall not be permitted to sell, transfer, pledge, or otherwise encumber the
Units granted to him or her, or the shares that are scheduled to be issued in
settlement of such Units prior to issuance of such shares.

                 11.7 Delivery of Shares in Settlement of Restricted Stock
Units; Fractional Shares. The Company shall make delivery of shares hereunder in
settlement of Units by either delivering one or more certificates representing
such shares to the Non-Employee Director, registered in the name of the
Non-Employee Director (and any joint name, if so directed by the Non-Employee
Director), or by depositing such shares into an account maintained for the
Non-Employee Director (or of which the Non-Employee Director is a joint owner,
with the consent of the Non-Employee Director) by a broker-dealer affiliated
with the Company. If the Company settles Units by making a deposit of shares
into such an account, the Company may settle any fractional Unit by means of
such deposit. In other circumstances, the Company shall instead pay cash in lieu
of fractional shares, on such basis as the Board may determine. In no event will
the Company in fact issue fractional shares. The Board shall determine whether,
prior to settlement, Units will be reflected as whole Units only or include
fractional Units and related terms.

54

--------------------------------------------------------------------------------

        12. Election to Receive Common Stock in Lieu of Annual Cash Retainer. In
addition to the election described in Paragraph 5.3, a Non-Employee Director may
elect to receive shares of Common Stock in lieu of the payment of a portion of
the annual cash retainer to be paid by the Company for services rendered. Such
an election may be made with respect to up to one half of the annual cash
retainer to which the Non-Employee Director is entitled, reduced by the amount
(if any) with respect to which an election described in Paragraph 5.3 has been
made. A Non-Employee Director making this election will receive a number of
shares of Common Stock having a fair market value as of the date of grant equal
to the amount of annual cash retainer being exchanged for the shares. An
election under this Paragraph 12 shall be deemed reduced to the extent necessary
to prevent the issuance of fractional shares. An election made by a Non-Employee
Director pursuant to this Paragraph 12 must be made prior to the date on which
the cash retainer would otherwise have been payable by the Company.

        13.Restrictions on Delivery and Sale of Shares. Each Award granted under
the Plan is subject to the condition that if at any time the Board, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Award upon any securities exchange or under any state
or federal law or compliance with another legal obligation is necessary or
desirable as a condition of or in connection with the granting of such Award or
the purchase or delivery of shares thereunder, the delivery of any or all shares
pursuant to the Award may be withheld unless and until such listing,
registration, qualification or compliance, shall have been effected. The Board
may require, as a condition of issuance of shares upon the exercise of any
Option or the vesting of any Unit that the Non-Employee Director represent, in
writing, that the shares received are being acquired for investment and not with
a view to distribution and agree that the shares will not be disposed of except
pursuant to an effective registration statement, unless the Company shall have
received an opinion of counsel satisfactory to the Company that such disposition
is exempt from such requirement under the Securities Act of 1933. The Board may
require that the sale or other disposition of any shares acquired upon exercise
of an Option hereunder shall be subject to a right of first refusal in favor of
the Company, which right shall permit the Company to repurchase such shares from
the Non-Employee Director or his or her representative prior to their sale or
other disposition at their then current fair market value in accordance with
such terms and conditions as shall be specified in the Agreement evidencing the
grant of the Option. The Company may endorse on certificates representing shares
issued upon the exercise of an Option or the vesting of any Unit such legends
referring to the foregoing representations or restrictions or any other
applicable restrictions on resale as the Company, in its discretion, shall deem
appropriate.

        14. Change in Control.

        (a) In the event of a Change in Control of the Company, as defined
below, the Board may, in its sole discretion, provide that any of the following
applicable actions be taken as a result, or in anticipation, of any such event
to assure fair and equitable treatment of Non-Employee Directors:

                      (i) accelerate the vesting or exercisability of any Award;

                      (ii) offer to purchase any outstanding Options or Units
from the holder for their equivalent cash value, as determined by the Board, as
of the date of the Change in Control; or

                      (iii) make adjustments or modifications to outstanding
Awards as the Board deems appropriate to maintain and protect the rights and
interests of the Non-Employee Directors following such Change in Control.

        Any such action approved by the Board shall be conclusive and binding on
the Company, its subsidiaries and all Non-Employee Directors.

        (b) To the extent not otherwise defined in this Plan, the following
terms used in this Paragraph 14 shall have the following meanings:

55

--------------------------------------------------------------------------------

        “Associate” of a Person means (a) any corporation or organization of
which such Person is an officer or partner or is, directly or indirectly, the
Beneficial Owner of 10% or more of any class of equity securities, (b) any trust
or other estate in which such Person has a substantial beneficial interest or as
to which such Person serves as trustee or in a similar fiduciary capacity and
(c) any relative or spouse of such Person, or any relative of such spouse, who
has the same home as such Person or who is a director or officer of such Person
or any of its parents or subsidiaries.

        “Beneficial Owner” has the meaning ascribed thereto in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) except
that, in any case, a Person shall be deemed the Beneficial Owner of any
securities owned, directly or indirectly, by the Associates of such Person.

        “Change in Control” means (a) a majority of the Board of Directors
ceases to consist of Continuing Directors; (b) any Person becomes the Beneficial
Owner of 25% or more of the outstanding voting power of the Company unless such
acquisition is approved by a majority of the Continuing Directors; (c) the
stockholders of the Company approve an agreement to merge or consolidate into
any other entity, unless such merger or consolidation is approved by a majority
of the Continuing Directors; or (d) the stockholders of the Company approve an
agreement to dispose of all or substantially all of the assets of the Company,
unless such disposition is approved by a majority of the Continuing Directors.

        “Continuing Director” means any member of the Board of Directors who is
a member on the effective date of the Plan as set forth in Paragraph 18 or who
is first elected to the Board of Directors after such date upon the
recommendation or with the approval of a majority of the Continuing Directors at
the time of such recommendation or approval.

        “Person” means an individual, a corporation, a partnership, an
association, a joint stock company, a trust, any unincorporated organization or
a government or a political subdivision thereof.

        15. Adjustments Upon Changes in Capitalization, etc. In the event that
any large, special and non-recurring dividend or other distribution (whether in
the form of cash or other property), Common Stock dividend, forward or reverse
split, recapitalization, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event affects the Common Stock such that an
adjustment is determined by the Board to be appropriate in order to prevent
dilution or enlargement of an Award holder’s rights under the Plan, then the
Board shall, in such manner as it may deem equitable, adjust any or all of (i)
the number and kind of shares reserved and available for issuance under
Paragraph 3, (ii) the number of shares subject to Options initially granted
under Paragraph 5.1 and the kind of shares granted under Paragraph 5, (iii) the
number and kind of shares deliverable upon exercise of outstanding Options, and
the exercise price per share thereof (provided that no fractional shares will be
delivered upon exercise of any Option), (iv) the number and kind of shares
deliverable upon vesting of outstanding Units, (v) the number and kind of shares
deliverable in lieu of annual cash retainers pursuant to Paragraph 12, and (vi)
the fair market value of shares determined under Paragraph 6.

        16.Expiration and Termination of the Plan.

                 16.1 General. The Plan shall expire at such time as no shares
remain available for grant of Awards and no Awards remain outstanding (the
“Expiration Date”). Outstanding Awards shall remain in effect until they have
been exercised, become vested, or have terminated or expired. The Plan may be
terminated, modified or amended by the Board of Directors at any time on or
prior to the Expiration Date; provided, however, that the approval of the
Company’s stockholders will be required for any amendment to the extent required
under any law or regulation; and provided further, that any amendments that
materially impair the rights of a holder of an outstanding Award shall be
effective as to such Award only if consented to by such holder.

                 16.2 Modifications. No modification, extension, renewal or
other change in any Award granted under the Plan shall be made after grant,
unless the same is consistent with the provisions of the Plan. In addition, the
option price of an Option may not be changed after grant, other than in the case
of an adjustment described in Paragraph 15.

        17. Miscellaneous Provisions of the Plan. The following are
miscellaneous provisions of the Plan:

                 17.1 Except as expressly provided for in the Plan, no
Non-Employee Director or other person shall have any claim or right to be
granted an Award under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any Non-Employee Director any right to be retained
in the service of the Company.

                 17.2 The expenses of the Plan shall be borne by the Company.

                 17.3 If an Option is exercised by the executors,
administrators, legatees or distributees of the estate of a deceased
Non-Employee Director or by the guardian or legal representative of a
Non-Employee Director, or if a Unit vests by reason of the death or disability
of the Non-Employee Director, the Company shall be under no obligation to issue
Common Stock thereunder unless and until the Company is satisfied that the
person or persons exercising the Option, or receiving the Common Stock, are the
duly appointed legal representatives of the Non-Employee Director or of the
deceased Non-Employee Director’s estate or the proper legatees or distributees
of such estate.

        18. Effective Date of Plan. The Non-Employee Directors’ Stock Option
Plan became effective on March 15, 2000; this amended and restated Plan shall
become effective on January 8, 2002, the date of its adoption by the Board of
Directors, subject, however, to the approval of the amended and restated Plan by
the Company’s stockholders.

        19. Governing Law. The Plan shall be governed by the laws of the State
of New York, without reference to the principles of conflicts of law.

56

--------------------------------------------------------------------------------